Name: Commission Decision of 12 December 1980 on an advance payment to the French Republic by the EAGGF, Guidance Section, in respect of forecast expenditure in 1980 under Directive 78/627/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D122580/1225/EEC: Commission Decision of 12 December 1980 on an advance payment to the French Republic by the EAGGF, Guidance Section, in respect of forecast expenditure in 1980 under Directive 78/627/EEC (Only the French text is authentic) Official Journal L 369 , 31/12/1980 P. 0052****( 1 ) OJ NO L 206 , 29 . 7 . 1978 , P . 1 . ( 2 ) OJ NO L 125 , 20 . 5 . 1980 , P . 1 . COMMISSION DECISION OF 11 DECEMBER 1980 ON AN ADVANCE PAYMENT TO THE FRENCH REPUBLIC BY THE EAGGF , GUIDANCE SECTION , IN RESPECT OF FORECAST EXPENDITURE IN 1980 UNDER DIRECTIVE 78/627/EEC ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 80/1225/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 78/627/EEC OF 19 JUNE 1978 ON THE PROGRAMME TO ACCELERATE THE RESTRUCTURING AND CONVERSION OF VINEYARDS IN CERTAIN MEDITERRANEAN REGIONS IN FRANCE ( 1 ), AND IN PARTICULAR ARTICLE 7 ( 3 ) THEREOF , WHEREAS THE PROGRAMME SUBMITTED BY THE FRENCH REPUBLIC TO ACCELERATE THE RESTRUCTURING AND CONVERSION OF VINEYARDS IN CERTAIN MEDITERRANEAN REGIONS IN FRANCE HAS BEEN APPROVED BY THE COMMISSION IN ACCORDANCE WITH ARTICLE 2 ( 3 ) OF THE SAID DIRECTIVE ; WHEREAS ARTICLE 4 ( 1 ) OF COMMISSION DECISION 80/505/EEC OF 28 MARCH 1980 CONCERNING REQUESTS FOR REIMBURSEMENT AND FOR ADVANCE PAYMENTS IN RESPECT OF THE COMMON MEASURE FOR THE RESTRUCTURING AND CONVERSION OF VINEYARDS IN CERTAIN MEDITERRANEAN REGIONS IN FRANCE ( 2 ) LAYS DOWN THAT THE COMMISSION , ON THE BASIS OF THE DATA CONTAINED IN THE APPLICATIONS FOR ADVANCE PAYMENTS , MAY MAKE AN ADVANCE PAYMENT NOT EXCEEDING 80 % OF THE COMMUNITY CONTRIBUTION TO THE EXPENDITURE PROVIDED FOR DURING THE REFERENCE YEAR ; WHEREAS THE APPLICATION FOR AN ADVANCE PAYMENT SUBMITTED BY THE FRENCH REPUBLIC IN RESPECT OF FORECAST EXPENDITURE IN 1980 UNDER THE PROGRAMME TO ACCELERATE THE RESTRUCTURING AND CONVERSION OF VINEYARDS IN CERTAIN MEDITERRANEAN REGIONS IN FRANCE HAS BEEN PRESENTED IN DUE AND PROPER FORM ; WHEREAS THE TOTAL ELIGIBLE AMOUNT OF FORECAST EXPENDITURE IN 1980 IS FF 84 535 380 ; WHEREAS THE TOTAL EAGGF CONTRIBUTION WHICH MAY BE REQUESTED IS FF 34 392 960 ; WHEREAS THE TOTAL ADVANCE PAYMENT REQUESTED IS FF 27 514 365 , SUCH AMOUNTS BEING BROKEN DOWN AS FOLLOWS : // // // FORECAST ELIGIBLE EXPENDITURE // CONTRIBUTION WHICH MAY BE REQUESTED FROM THE EAGGF // ADVANCE PAYMENTS REQUESTED // // RESTRUCTURING OPERATIONS // FF 52 498 200 // FF 18 374 370 // FF 14 699 493 // IRRIGATION OPERATIONS // - // - // - // CONVERSION OPERATIONS // FF 32 037 180 // FF 16 018 590 // FF 12 814 872 // **** WHEREAS THE ADVANCE PAYMENT IN RESPECT OF THE PERIOD IN QUESTION IS WITHOUT PREJUDICE TO THE FINAL DECISION AS REGARDS AID FROM THE FUND IN RESPECT OF THE SAID PERIOD ; WHEREAS THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , SHOULD THEREFORE MAKE THE REQUESTED ADVANCE PAYMENT OF FF 27 514 365 , WHICH CORRESPONDS TO 80 % OF THE FORECAST EAGGF CONTRIBUTION , WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS , AND IN PARTICULAR ON THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 AS PART OF THE COMMUNITY CONTRIBUTION TOWARDS THE FINANCING OF FORECAST EXPENDITURE IN 1980 BY THE FRENCH REPUBLIC ON ACCELERATING THE RESTRUCTURING AND CONVERSION OF VINEYARDS IN CERTAIN MEDITERRANEAN REGIONS IN FRANCE , THE ADVANCE PAYMENT BY THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , GUIDANCE SECTION , SHALL BE FF 27 514 365 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 11 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT